Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.
Goose Creek Market N Pub LLC,

Respondent.

Docket No. C-14-841
FDA Docket No. FDA-2014-H-0368

Decision No. CR3237
Date: May 20, 2014
INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint
(Complaint) against Respondent, Goose Creek Market N Pub LLC, alleging facts
and legal authority sufficient to justify imposing a civil money penalty of $250.
Respondent did not timely answer the Complaint, nor did Respondent request an
extension of time within which to file an answer. Therefore, I enter a default
judgment against Respondent and order that Respondent pay a civil money penalty
in the amount of $250.

CTP began this case by serving a Complaint on Respondent and filing a copy of
the Complaint with the Food and Drug Administration’s (FDA) Division of
Dockets Management. The Complaint alleges that Respondent’s staff unlawfully
sold smokeless tobacco to minors on two separate occasions, thereby violating the
Federal Food, Drug, and Cosmetic Act (Act) and its implementing regulations,
found at 21 C.F.R. Part 1140. CTP seeks a civil money penalty of $250.

On April 2, 2014, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that within 30 days Respondent should
pay the penalty, file an answer, or request an extension of time within which to file
an answer. CTP warned Respondent that if it failed to take one of these actions
within 30 days an Administrative Law Judge could, pursuant to 21 C.F.R.

§ 17.11, issue an initial decision by default ordering Respondent to pay the full
amount of the proposed penalty.

Respondent has not filed an answer within the time provided by regulation, nor
has it requested an extension. Therefore, pursuant to 21 C.F.R. § 17.11(a), lam
required to issue an initial decision by default if the Complaint is sufficient to
justify a penalty. Accordingly, I must determine whether the allegations in the
Complaint establish violations of the Act.

For purposes of this decision, I assume the facts alleged in the Complaint are true.
21 C.F.R. § 17.11(a). Specifically, CTP alleges the following facts in its
Complaint:

e Respondent owns Goose Creek Market N Pub, an establishment that sells
tobacco products and is located at 6161 Office Road, French Village,
Missouri 63036. Complaint § 3.

© On June 6, 2013, an FDA-commissioned inspector observed that “a person
younger than 18 years of age was able to purchase a package of Grizzly
Long Cut Premium Wintergreen smokeless tobacco . . . at approximately
10:53 AM.” Complaint § 10.

e¢ On June 27, 2013, CTP issued a Warning Letter to Goose Creek Market N
Pub explaining that the inspector’s June 6, 2013 observation constituted a
violation of a regulation found at 21 C.F.R. § 1140.14(a). In addition to
describing the violation, the letter advised Respondent that the FDA may
initiate a civil money penalty action or take other regulatory action against
Respondent if it failed to correct the violation. The letter also stated that it
was Respondent’s responsibility to comply with the law. Complaint § 10.

e The FDA did not receive a response to the Warning Letter, but United
Parcel Service records show that an individual named “Friend” received it
on June 28, 2013. Complaint § 11.

e¢ On November 2, 2013, during a subsequent inspection of Respondent’s
establishment, FDA-commissioned inspectors documented that “a person
younger than 18 years of age was able to purchase a package of Grizzly
Long Cut Premium Wintergreen smokeless tobacco . . . at approximately
1:02 PM.” Complaint § 1.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section
906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R § 1140.1(b). Under

21 C.F.R. § 1140.14(a), no retailer may sell cigarettes or smokeless tobacco to any
person younger than 18 years of age.

Here, Respondent violated 21 C.F.R. § 1140.14(a) on June 6, 2013, and November
2, 2013, when its staff sold smokeless tobacco to minors. Therefore, Respondent’s
actions on two separate occasions at the same retail outlet constitute violations of
law that warrant a civil money penalty. Accordingly, I find that a civil money
penalty of $250 is permissible under 21 C.F.R. § 17.2.

/s/
Steven T. Kessel
Administrative Law Judge

